In a matrimonial action, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated July 27, 1979, as appointed plaintiff receiver of certain of defendant’s property and made *592related directives. Order modified by (1) adding to the first decretal paragraph thereof, immediately after the word "granted”, the following: "only insofar as it seeks a judgment for arrears”, and (2) deleting the fourth, fifth, sixth, seventh and eighth decretal paragraphs thereof. As so modified, order affirmed insofar as appealed from, without costs or disbursements, and action remitted to Special Term for a plenary hearing on the issue of defendant’s ownership of the subject property. A reasonable question has been raised as to defendant’s ownership interest in the property plaintiff would like to sequester. Accordingly, this issue must be determined after a plenary hearing and not on the basis of conflicting affidavits (see Rosenberg v Rosenberg, 259 NY 338). Mangano, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.